Name: 2004/779/EC: Council Decision of 15 November 2004 appointing two Czech members and three alternate Czech members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2004-11-20; 2006-06-07

 20.11.2004 EN Official Journal of the European Union L 344/31 COUNCIL DECISION of 15 November 2004 appointing two Czech members and three alternate Czech members of the Committee of the Regions (2004/779/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Czech Government, Whereas: (1) On 22 January 2002 (1) the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions. (2) Two seats as members of the Committee of the Regions have become vacant following the resignations of Mr Jan BÃ EZINA, notified to the Council on 22 July 2004, and of Mr OldÃ ich VLASÃ K, notified to the Council on 30 August 2004; one seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Petr DUCHOÃ , notified to the Council on 30 August 2004. Two seats as alternate members of the Committee of the Regions have become vacant following the nomination of Mr FrantiÃ ¡ek SLAVÃ K and Mr TomÃ ¡Ã ¡ Ã LEHLA to be full members, HAS DECIDED AS FOLLOWS: Sole Article The following are appointed to the Committee of the Regions: (a) as members: 1. Mr FrantiÃ ¡ek SLAVÃ K, President of the Regional Council of ZlÃ ­nskÃ ½ kraj to replace M. Jan BÃ EZINA 2. Mr TomÃ ¡Ã ¡ Ã LEHLA Mayor of the City of ZlÃ ­n, ZlÃ ­nskÃ ½ kraj to replace M. OldÃ ich VLASÃ K; (b) as alternate members: 1. Ms Ivana Ã ERVINKOVÃ  Mayor of the Municipality of Kostelec nad OrlicÃ ­, KrÃ ¡lovehradeckÃ ½ kraj to replace Mr Petr DUCHOÃ  2. Mr Ivan KOSATÃ K, 2nd Deputy of the President of the Regional Council of OlomouckÃ ½ kraj to replace Mr FrantiÃ ¡ek SLAVÃ K 3. Mr Petr OSVALD Member of the local authority of the City of PlzeÃ , PlzeÃ skÃ ½ kraj to replace Mr TomÃ ¡Ã ¡ Ã LEHLA; for the remainder of their term of office, which runs until 25 January 2006. Done at Brussels, 15 November 2004. For the Council The President M. VAN DER HOEVEN (1) OJ L 24, 26.1.2002, p. 38.